                        L AND MAN C
                        LANDMAN            B ALLAINE &
                                    O RS I BALLAINE
                                  CORSI              & FORD
                                                       F ORD P.C.
                                                             P.C.
                                       A NEW
                                       A NEW YORK
                                             YORK PROFESSIONAL
                                                  PROFESSIONAL CORPORATION
                                                               CORPORATION

                                               ATTORNEYS AT
                                               ATTORNEYS AT LAW
                                                            LAW
                                                                                                 One Gateway
                                                                                                 One  Gateway Center
                                                                                                               Center
CHRISTINE VARGHESE
CHRISTINE VARGHESE                               120 BROADWAY
                                                 120 BROADWAY                                    4th Floor
                                                                                                 4th Floor
ASSOCIATE
ASSOCIATE                                          13TH FLOOR
                                                   13TH FLOOR                                    Newark, NJ
                                                                                                 Newark,  NJ 07102
                                                                                                              07102
                                                                                                 Tel: (973)
                                                                                                 Tel: (973) 623-2700
                                                                                                            623-2700
TEL: (212) 238-4800
TEL: (212) 238-4800                        NEW YORK,
                                           NEW YORK, NEW
                                                     NEW YORK
                                                         YORK 10271
                                                              10271
EMAIL: cvarghese@lcbf.com
EMAIL:  cvarghese@lcbf.com                     TELEPHONE (212)
                                               TELEPHONE (212) 238-4800
                                                               238-4800                          One Penn
                                                                                                 One        Center
                                                                                                      Penn Center
                                               FACSIMILE (212) 238-4848
                                               FACSIMILE (212) 238-4848                          1617  JFK Boulevard,
                                                                                                 1617 JFK   Boulevard, Suite
                                                                                                                       Suite 955
                                                                                                                             955
                                                                                                 Philadelphia, PA 19103
                                                                                                 Philadelphia, PA  19103
                                                   www.lcbf.com
                                                   www.lcbf.com                                  Tel: (215)
                                                                                                 Tel: (215) 561-8540
                                                                                                            561-8540




                                              February 10,
                                              February 10, 2020
                                                           2020

                                                                                               2/11/2020
    VIA ECF
    VIA  ECF
    The Honorable Vernon
    The Honorable  Vernon S.   Broderick, U.S.D.J.
                            S. Broderick, U.S.D.J.                               The parties are directed to file a status update
    United States
    United        District Court
           States District Court for
                                 for the
                                     the Southern District of
                                         Southern District of New
                                                              New York
                                                                  York           within ten days of any settlement conference.
    40 Foley
    40 Foley Square
             Square
    New York,
    New  York, NY
               NY 10007
                   10007

                        Re: Megan
                        Re: Megan Barros
                                   Barros v.
                                          v. National
                                             National Railroad
                                                      Railroad Passenger
                                                               Passenger
                             Corporation d/b/a Amtrak
                             Corporation d/b/a Amtrak
                            18-cv-3394 (VSB)
                            18-cv-3394 (VSB)                          ___


    Dear Judge
    Dear Judge Broderick:
               Broderick:

            We represent
            We   represent Defendant
                              Defendant National
                                             National Railroad
                                                        Railroad Passenger
                                                                   Passenger Corporation
                                                                                Corporation d/b/a
                                                                                              d/b/a Amtrak
                                                                                                     Amtrak
    (“Amtrak”) in
    ("Amtrak")     this action.
                in this action. We
                                We are
                                     are writing
                                         writing in accordance with
                                                 in accordance  with your
                                                                      your November
                                                                           November 14,14, 2019
                                                                                           2019 order,
                                                                                                order, where
                                                                                                       where
    you instructed
    you             the parties
        instructed the  parties to
                                to meet
                                   meet and
                                          and confer  regarding settlement
                                               confer regarding  settlement in
                                                                             in the
                                                                                the case. We have
                                                                                    case. We       conferred
                                                                                              have conferred
    on this
    on this matter
            matter with
                   with plaintiff's
                         plaintiff’s limited  scope counsel
                                     limited scope  counsel Susanne
                                                             Susanne Toes,    of New
                                                                       Toes, of  New York
                                                                                      York Legal
                                                                                            Legal Assistance
                                                                                                  Assistance
    Group, and
    Group,  and the
                the parties
                     parties agree
                             agree that
                                     that it
                                          it might
                                             might be
                                                   be beneficial
                                                       beneficial to
                                                                  to have
                                                                     have aa settlement
                                                                             settlement conference
                                                                                         conference before
                                                                                                    before aa
    Magistrate Judge.
    Magistrate Judge.

            We further
            We            request that
                  further request  that you
                                        you Honor
                                            Honor adjourn
                                                  adjourn the
                                                           the status  conference for
                                                               status conference      February 12,
                                                                                  for February      2020 at
                                                                                                12, 2020  at
    4:00 pm
    4:00  pm until
               until after
                      after the
                            the settlement
                                settlement conference   with the
                                            conference with   the Magistrate
                                                                  Magistrate Judge.
                                                                               Judge. We
                                                                                      We request
                                                                                          request that
                                                                                                    that we
                                                                                                         we
    provide the
    provide  the Court   with aa status
                   Court with    status update
                                        update within
                                               within 10 days after
                                                      10 days  after the
                                                                     the settlement
                                                                         settlement conference.
                                                                                    conference. This
                                                                                                 This is the
                                                                                                      is the
    parties first
    parties       request for
            first request  for an
                               an adjournment.
                                  adjournment.

                                                     Respectfully submitted,
                                                     Respectfully submitted,


                                                                             v
                                                     Christine Varghese
                                                     Christine Varghese


    cc:
    cc:     Susanne
            Susanne Toes Keane, Esq.
                    Toes Keane, Esq. (via
                                     (via e-mail)
                                          e-mail)



    4834-3925-2148v.1
    4834-3925-2148v.1
